Citation Nr: 0940573	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing 
loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1962 
to August 1965 and August 1965 to January 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied inferred 
claims for service connection for right and left ear hearing 
loss as well as tinnitus.  

In April 2008, the Veteran testified before the undersigned 
at a Board hearing.  The transcript is associated with the 
file.  

The issues of right and left ear hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that tinnitus is related to active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a December 2005 letter, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
March 2006 letter informed the Veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2006).  The Veteran 
received two related VA medical examinations in August 2006.  
Service treatment records have been associated with the 
claims file.  All reasonably identified and available medical 
records have been secured.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III. Analysis

The Veteran filed his claim for tinnitus in June 2005.  In 
his March 2007 notice of disagreement, the Veteran stated "I 
have complained and had to live with [this] condition since 
my second tour in Vietnam."  The Veteran stated that private 
medical records from the 1990s show that the condition was 
present at discharge and prior to his receiving services at 
VA in 1999.  In his October 2007 appeal the Veteran stated 
his tinnitus began in Vietnam.  

In the April 2008 Board transcript the Veteran reported that 
others in the service called him "deaf" (Transcript, p 4).  
He remembered a particularly loud rocket attack in service.  
Id.  He stated that he experienced ringing in his ears in 
service (Transcript, p 6).  The Veteran stated that he only 
recently started receiving treatment for tinnitus 
(Transcript, p 6-7).  He explained his tinnitus is worse in 
cold weather (Transcript p 7).  The Veteran's counselor 
stated that the Veteran often complains to her of ringing in 
his ears (Transcript, p 9).  

The Veteran's June 1962 enlistment examination shows no 
complaints or findings of tinnitus.  In February 1963, a 
service treatment record shows the Veteran was in a tank 
accident and was thrown about in a turret.  He suffered a 
head injury and his mandible was chipped.  From March to May 
1963, the Veteran complained of dizziness, headaches, and 
vertigo.  In May 1963, he was diagnosed with "recurrent 
vertigo secondary to an old injury of the right labarynth."  
In June 1963, the Veteran was diagnosed with trauma to the 
inner ear.  An ear, nose and throat consultation from the 
same month shows "Suspect injury to internal ear."  

At a July 1965 separation examination, the Veteran reported 
ear, nose or throat trouble.  He stated as an explanation 
that he had suffered a permanent loss of hearing in his right 
ear due to an accident in Hawaii.  The physician's summary 
simply is stamped "positive answers noted not of medical 
significance."  Defective hearing of the right ear was 
noted.  An October 1965 examination report shows that a 
physical profile for hearing was noted.  The Veteran reported 
past ear, nose or throat trouble.  In the physician's 
summary, "ENT colds" was written.  An October 1971 
separation examination shows the Veteran noted ear, nose and 
throat trouble as well as hearing loss, but no profile for 
the hearing loss is shown.  A physician's summary simply 
states: "All ok."  

A February 1990 private medical record shows a referral to an 
ear, nose and throat doctor for "perforation of the right 
ear drum with dizziness and pain."  The Veteran also 
complained of tinnitus.  A questionable history of 
perforation was noted.  The right ear was without 
abnormality.  He was referred to audiology.  A record from 
the same month showed the Veteran complained of an ear and 
sinus problem.  He had normal ear drums and normal 
tympanograms.  The impression was "probably normal ears" 
and it was recommended that he use nasal spray.  

A January 1998 private emergency record shows the Veteran was 
seen in the emergency room earlier in the month for otitis 
media.  He was given medicine and stated that the pain in his 
ear was entirely relieved with it, but since his last visit 
he has had a ringing sound in his ear.  It was recommended 
that he see his primary care physician that week; his 
discharge diagnoses were hypertension and diabetes mellitus.  

A September 1998 letter from a private neurologist shows the 
Veteran has recurrent roaring tinnitus and hearing loss.  
"The first episode occurred several years ago and 
resolved."  An episode had begun in February 1998 and 
persisted; he had vertigo associated with head movement.  His 
right ear was normal.  The Veteran's physical examination was 
remarkable for diminished hearing in his left ear.  Tympanic 
membranes were normal.  The impression was left inner ear 
dysfunction with Ménière's disease.  On an October 1998 
ophthalmology examination, a past history of tinnitus was 
noted.  

A February 2005 VA audiology record shows the Veteran 
reported left ear hearing loss, constant buzzing tinnitus, 
and episodic vertigo "which started in the past 6 months."  
His right ear was normal but his left ear had sensorineural 
hearing loss of moderate severity.  A referral was made to 
the ear, nose and throat clinic.  In March 2005, the Veteran 
went to VA urgent care complaining of dizziness and 
lightheadedness.  He experienced buzzing in his ears, nausea 
and vomiting.  The assessment was a "worsening of vertigo 
hypertension."  

An April 2005 VA medical record shows the Veteran returned 
for a medication refill.  His tinnitus and vertigo were 
noted.  He stated he was seen at a local hospital for a bout 
of vertigo which lasted two hours.  His blood pressure was 
elevated at this time.  It was advised by VA ear, nose and 
throat clinic that he discontinue his medication (Meclizine) 
for vertigo and continue on a low salt diet, but his 
medication helped decrease the frequency of the vertigo 
attacks.  The assessment was vertigo and he was advised to 
resume his medication.  A VA emergency room record (from the 
same month) showed the Veteran complained of dizziness and 
the spins.  The Veteran reported that he had prior episodes 
before and was evaluated at VA and told "he has a vertigo."  
He was given Antivert for awhile, but he stopped taking it.  
Tinnitus was also mentioned.  The diagnosis was benign 
positional vertigo.  

An April 2005 VA ear nose and throat consultation note shows 
the Veteran had long-standing high-pitched tinnitus in his 
left ear and developed worsening tinnitus associated with 
"true spinning vertigo."  The prior hospital admission was 
noted.  The vertigo was associated with aural fullness, 
worsening tinnitus, and hearing loss.  He had not had another 
attack but his hearing was worse.  Recent audiology results 
showed left moderate to severe sensorineural hearing loss 
worse in the low frequencies with discrimination of 
60 percent.  The right ear was within normal limits.  The 
assessment stated: "From history, patient may have had fist 
attack of hydrops but cannot exclude possibility of 
retrocochlear pathology."  The Veteran was to receive a 
magnetic resonance imaging (MRI) scan.  

An April 2006 VA ear, nose and throat out-patient record 
shows the Veteran had long-standing high-pitched tinnitus in 
his left ear.  He had a history of vertigo, but had not 
suffered an attack in many months.  He was taking 
hydrochlorothiazide for his hypertension and tried to watch 
his salt intake.  These measures were attributed to 
controlling his vertigo.  Ear wax was removed and tympanic 
membranes were clear.  An audiogram showed upsloping 
sensorineural hearing loss for the left ear.  Speech 
discrimination score was 96 percent for the right ear and 
65 percent for the left ear.  A magnetic resonance image of 
the head was negative for a mass; an acoustic neuroma was 
ruled out.  

An August 2006 ear disease examination shows that the claims 
file was reviewed.  The Veteran's complaints were reported; 
constant hearing loss, ringing in his ears and vertigo once 
per month.  His Ménière's disease manifested as nausea, 
vomiting and the spins.  Physical examination showed the 
examination of the external right ear to be normal with 
internal cerumen.  No active ear disease or infection was 
present.  The left ear was the same.  Tympanic membranes were 
intact and there was no sign of perforation or discharge.  
The mastoid was without tenderness.  There was no infection 
of the middle or inner ears.  The diagnosis was Ménière's 
disease, hearing loss and tinnitus.  

The August 2006 VA audiology examination report shows the 
claims file was reviewed by the examiner.  In 1965, the 
Veteran showed hearing loss in the right ear.  He stated he 
was exposed to enemy mortars and rockets in military.  After 
separation he worked in the post office and has since worked 
in security.  He doesn't carry a gun and has not been exposed 
to loud noise.  The Veteran reported a buzzing tinnitus in 
the left ear only.  The buzzing was constant, had became 
progressively louder and changed with weather.  It resulted 
in headaches and was annoying.  The examiner opined that it 
was less likely as not that the tinnitus was a result of any 
activity during military service, including his accident and 
Ménière's disease, because the Veteran claimed hearing loss 
started in 1999 and air conduction pattern shown on the 
examination was not characteristic of a noise etiology.  The 
diagnosis was moderately severe sensorineural hearing loss of 
left ear and a normal right ear.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds that the Veteran is competent to attest to 
his symptoms and to relate his medical history.  His 
counselor was also competent to state what she had witnessed 
regarding the Veteran's complaints.  As lay persons, they are 
not competent to render an opinion as to the cause or 
etiology of any current disorder because they do not have the 
requisite medical expertise.  See, Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In regard to credibility, the Board finds that the Veteran's 
assertions are outweighed by a lack of evidence in the file 
regarding ongoing tinnitus complaints and treatment.  It was 
not until his March 2007 notice of disagreement that he 
stated that he suffered from tinnitus since service.  The 
August 2006 VA audiology examination report shows a reported 
onset of 1999.  At the April 2008 hearing, the Veteran 
asserted that he had trouble with his left ear in service, 
while service treatment records overwhelmingly show the 
Veteran's hearing issues were with his right ear at the time.  
This tends to show that less weight should be given to the 
Veteran's memory.  While private records show the Veteran 
complained of tinnitus as early as 1990, the evidence does 
not establish continuity of symptomatology since service.  In 
fact, the clinical records from 1998 suggest that earlier 
tinnitus had resolved and current tinnitus was of recent 
onset.  

No evidence in the file that provides a positive nexus 
opinion.  The August 2006 VA examiner stated that it is less 
likely than not that the tinnitus was a result of any 
activity in military service, including the Veteran's tank 
accident in service.  In addition to noting the time lapse 
between reported onset (1999) and separation (1972), the 
examiner stated that the air conduction pattern shown upon 
examination was not characteristic of a noise etiology.  The 
Veteran's assertions of continuity of symptomatology are 
outweighed by the lack of evidence in the file in support and 
the lack of a positive nexus opinion.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for tinnitus.  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for tinnitus is denied.  


REMAND

The claims file reflects that the Veteran was not sent 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding his hearing loss claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 
2009).  A remand is necessary to correct this procedural 
deficiency.  

Accordingly, the case is REMANDED for the following action: 

1. Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied as follows: 

(a) Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims; 

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; 

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; 

(d) Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claims.  

2. Following the completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for left and right ear 
hearing loss.  If the decision remains in 
any way adverse to the Veteran, he should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


